DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 07/25/2022.
Independent claims 1, 8 and 15 have been amended.
Claim 2, 9 and 16 have been cancelled. There are no new claims.
Claims 1, 3-8, 10-15 and 17-20 are presented for examination.
Claims 1, 3-8, 10-15 and 17-20 remain pending in this application.


Response to Arguments Regarding 35 U.S.C. §103 Rejections
The Applicant's amendment/ arguments, see page 10-17 of REMARKS, filed 07/25/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 07/25/2022, applicant puts forth in substance that:
“In rejecting Claim 1, the Examiner states the following: 
Downs teaches … 
(May 26, 2022, Office Action, page 7-8) (Emphasis original). Applicant thanks the Examiner for noting that Foss, ESR and Doster fails to disclose "select one or more industry-specific communication templates" as now required by Claim 1, as amended”. (See page 10-11 of REMARKS, filed 07/25/2022).
In response to the applicant’s response, it is noted that the Office Action dated May 26, 2022, was mailed prior to current amendment dated 07/25/2022 when applicant added the limitation "select one or more industry-specific communication templates". Therefore, in the Office Action dated May 26, 2022, Examiner did NOT note that any of the cited reference fails to disclose "select one or more industry-specific communication templates" as now required by Claim 1. 

Applicant’s arguments with respect to the cited reference to Downs regarding the new limitation “select one or more industry-specific communication templates” of claim(s) 1, 8 and 15 (see page 10-14 of REMARKS, filed 07/25/2022) have been considered but are moot because the current ground of rejection does not rely on Downs reference for any teaching or matter specifically challenged in the argument.

“Applicant respectfully submits that Foss, ESR and Doster do not remedy the deficiencies of Downs. For further clarification regarding Foss, Applicant respectfully directs the Examiner's attention to paragraphs [0044]-[0046] of Foss on which the Examiner relies:…
Applicant respectfully submits that Foss, among other things, merely teaches the use of different templates for different functional areas within a particular company. This is not analogous nor equivalent to industry-specific templates as now recited by Applicant's claims. 
Additionally, Applicant respectfully submits that it would not be obvious to modify Foss' teachings regarding using different functional-area-specific templates within a single enterprise to recite industry-specific templates for at least the reason that Foss, among other things, is only concerned with different needs within different functional areas (e.g. finance, human resources, etc.) within a single enterprise. Foss simply does not contemplate the need, provided by Applicant's claimed invention, for providing industry-specific templates. In fact, given the fact that the functional areas taught within Foss are not industry-specific (e.g. a human resources department or finance department, among other things, are common functional areas across different industries), Foss therefore teaches away from the claimed aspect of Applicant's invention which provides industry- specific templates.”. (See page 14-16 of REMARKS, filed 07/25/2022).
Applicant argues that would not be obvious to modify Foss' teachings regarding using different functional-area-specific templates within a single enterprise to recite industry-specific templates. Examiner contends that modification of Foss’s teachings is not necessary as the template used by a single enterprise could also be used by another enterprise in similar field or industry without modification.
In response to applicant's argument that Foss' templates are non-analogous, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the use of Foss’ templates by different functional areas within a particular company does not preclude different companies from using the templates. For example, considering the tuition reimbursement example (Fig.5-6 disclosed by Foss), it would be obvious that HR department within plurality of organizations can use this template to respond to requests for tuition reimbursement. Therefore, the tuition reimbursement template could be HR industry specific communication template. Similarly, multiple educational institutes can use this template to respond to request for tuition reimbursement (such as college scholarships). Thus, the tuition reimbursement template could be education industry specific communication template.
Applicant argues that Foss simply does not contemplate the need for providing industry-specific templates and therefore teaches away from the claimed aspect of Applicant's invention which provides industry-specific templates. Examiner notes that a recitation of the intended use of the claimed invention (i.e., templates used in specific industry) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As set forth above, the tuition reimbursement template of Foss used by HR departments of plurality of organizations such as educational institutes can be HR industry specific communication template and/or educational industry specific communication template. Therefore, examiner also disagrees that Foss teaches away from the claimed aspect of Applicant's invention.

Applicant’s arguments with respect to the cited reference to ESR and Doster regarding the new limitation “select one or more industry-specific communication templates” of claim(s) 1, 8 and 15 (see page 14 and 17 of REMARKS, filed 07/25/2022) have been considered but are moot because the current ground of rejection does not rely on ESR and/or Doster references for any teaching or matter specifically challenged in the argument.

Applicant's arguments for the independent claims 8 and 15 (see page 17 of REMARKS, filed 07/25/2022) appear to stem from the applicant's assertion that similarly recited claim 1 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the independent claims 8 and 15 persist.

Applicant's arguments for the dependent claims (see page 17 of REMARKS, filed 07/25/2022) appear to stem from the applicant's assertion that respective independent claims are allowable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7-8, 10, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (hereinafter, Foss, US 20190108487 A1) in view of Non-Patent Literature to Email Signature Rescue (hereinafter, ESR, “Customize your email signature”, March 11, 2019) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1).

Regarding claim 1, Foss discloses a system (see Fig.1:100; also see [0021]; system 100 utilizes a distributed computing framework) comprising an automation platform (see [0029]; also see [0032] in view of Fig.2:200; also see Fig.3:250; automatically populating response message; also see [0065]; the server system 250 may automatically identify messages that may be well suited as pre-defined message templates) associated with an entity (see [0005]; server system may assist in the assignment and distribution of activities across an enterprise) and one or more end user systems (see Fig.1:102 in view of [0021]; also see [0059]; After the message text is populated in the message text window 314, the server system 250 may, at block 274, transmit the message to a network address associated with the appropriate recipient), the automation platform (see Fig.2:200; also see Fig.3:250) comprising a processor (see Fig.2:202) and memory (see Fig.2:206) and configured to: 
select one or more industry-specific communication templates (see [0047]; server system 250 may provide the fulfiller with selectable pre-defined message templates; also see [0055]-[0056] in view of Fig.6:312; The message template window 310 may include a drop-down menu 312 that illustrates provides selectable options for the fulfiller to choose when preparing a message to the requestor (or other member) associated with the activity. Referring again to the tuition reimbursement example, the server system 250 may provide selectable options to generate a pre-defined message for when incorrect receipts are received, when accurate receipts are received, or when a resolution with regard to the reimbursement is determined; the server system 250 may receive a selection of one of the selectable options; examiner articulates that tuition reimbursement templates used by human resource (HR) correspond to HR industry and/or education-industry specific communication templates);
generate a communication (see message text populated in the message text window 314 in Fig.7) based, at least in part, on input from a rules engine and the one or more industry-specific communication templates (see message template in Fig.6-7; also see [0055]-[0056] in view of Fig.4:262-272; The message template window 310 may include a drop-down menu 312 that provides selectable options for the fulfiller to choose when preparing a message to the requestor (or other member) associated with the activity. Referring again to the tuition reimbursement example, the server system 250 may provide selectable options to generate a pre-defined message for when incorrect receipts are received, when accurate receipts are received, or when a resolution with regard to the reimbursement is determined);
modify content of the generated communication, generating a modified communication (see [0058]; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient; also see [0062]; custom message entry may include message text input entirely by a user or a selected pre-defined message template that has been modified by a user);
revise the one or more industry-specific communication templates to include one or more modifications made to the content of the generated communication (see [0063]-[0065]; server system 250 may determine whether the number of instances in which the custom message text is identified in the database 108 or the like exceeds a certain threshold number of instances…If the number of instances does exceeds the threshold, the server system 250 may proceed to block 328 and add the custom message entry to the pre-defined message templates… automatically updating the pre-defined message templates based on the dynamic use of custom messages);
transmit (see Fig.4:274), using one or more communication channels, the modified communication (see [0058]; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient; also see custom message entry in Fig.4:276) to at least one of the one or more end user systems (see [0059]; After the message text is populated in the message text window 314, the server system 250 may, at block 274, transmit the message to a network address associated with the appropriate recipient); 
monitor communications to the at least one or more end user systems (see [0062]-[0065] in view of Fig.9:324; after the message entry (message text input/ composed entirely by a user or using pre-defined message template) is received by the server system 250 (at step 322), the server system 250 compares the custom message entry to other stored message entries in the database (step 324); Examiner articulates that comparing current message entry to stored message entries in the database (past message entries) corresponds to the claimed “monitor communications to the at least one or more end user systems”); 
identify one or more commonalities in the monitored communications (see [0051]; also see [0062]-[0065] in view of Fig.9:326; the server system 250 determines whether the custom message entry received at block 322 occurs more than a threshold amount of times (step 326). That is, the server system 250 may determine whether the number of instances in which the custom message text is identified in the database 108 or the like exceeds a certain threshold number of instances. By employing the method 320, the server system 250 may automatically identify messages that may be well suited as pre-defined message templates); and
create a new industry-specific communication template (see [0065]; add the custom message entry to the pre-defined message templates).
Although, and as set forth above, Foss teaches generate a communication (see 314 in Fig.7) based, at least in part, on input from rules engine and one or more communication templates (see Fig.6-7; also see [0055]-[0056] in view of Fig.4:262-272), Foss does not teach that the communication is a branded communication, wherein the one or more communication templates include branding data comprising colors, fonts and intellectual property that customize the one or more templates for a specific entity. In addition, although, and as set forth above, Foss teaches monitor communications to the at least one or more end user systems; identify one or more commonalities in the monitored communications; and create a new industry-specific communication template (see [0062]-[0065]), Foss does not explicitly teach display a task automation prompt in response to the identifying of the one or more commonalities; and create a new communication template in response to receiving a selection to the task automation prompt.
ESR discloses generate a branded communication (see “Does your email signature work as hard as you?” section on top of page 1; “sending an email with customized signature; also see first 2 lines on page 5), wherein the one or more communication templates (see “Email Signature Template Design” section on bottom of page 1; email signature designs/ templates corresponds to communication templates) include branding data comprising colors (on page 4-5, see “Email Signature Colors” that can customize base color and feature color), fonts (on page 2-3, see “Email Signature Fonts” and “Email Signature Font Sizes” sections) and intellectual property that customize the one or more templates for a specific entity (see bottom figure on page 6 that allow user to edit company name; also see first image on page 1 and example templates from page 7-11; editable company/ brand name such as “Coca-Cola” corresponds to claimed intellectual property that customize the one or more templates for a specific entity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ESR with Foss to generate a branded communication, wherein the one or more communication templates include branding data comprising colors, fonts and intellectual property that customize the one or more templates for a specific entity.
One of ordinary skill in the art would have been motivated to allow users to customize email signature to user’s own requirements (see ESR: page 1).
Although, and as set forth above, Foss teaches monitor communications to the at least one or more end user systems; identify one or more commonalities in the monitored communications; and create a new industry-specific communication template (see [0062]-[0065]), Foss (modified by ESR) does not explicitly teach display a task automation prompt in response to the identifying of the one or more commonalities; and create a new communication template in response to receiving a selection to the task automation prompt.
Doster teaches display a task automation prompt in response to the identifying of the one or more commonalities ([0012]-[0013]; an intelligent methodology for automating tasks by collecting information relating to what a user does during their normal work operations. This sequence of events is collected, the underlying data is parsed, and analyzed. The mechanisms of the illustrated embodiments look for patterns of events that lead to the same future action … The mechanisms of the illustrated embodiment then monitor for similar events, and query the user to determine if the user wishes for these mechanisms to issue the expected action to take place; also see [0027]; In step 312, the method 300 queries whether the command(s) are a possible candidate for automation (step 312)... if the method 300 determines that the command(s) are possible automation candidates, the user is prompted (step 316) to confirm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doster with Foss and ESR to display a task automation prompt in response to the identifying of the one or more commonalities.
One of ordinary skill in the art would have been motivated to assist in making common tasks simpler by possible automation based on commonalities (see Doster: [0016] in view of [0003]).
Although, and as set forth above, Foss teaches create a new industry-specific communication template (see [0062]-[0065]), Foss (modified by ESR and Doster) does not explicitly teach a new communication template is created in response to receiving a selection to the task automation prompt.
Downs teaches create a new communication template in response to receiving a selection to the task automation prompt (see [0012]; component template for the first duplicated content is created and stored responsive to receipt of data indicative of a user instruction to create the component template; also see [0047]; a user that views the display 420 of the user notice at the client computing device may interact with a user interface the device to formulate a user instruction to create a component template for the duplicated text content 418, and to cause the client computing device to send user instruction data 422 to system 102. Upon receipt of the user instruction data 422, system 102 creates and causes a storage of a component template 424 for the duplicated text content. In certain examples, system 102 may causes the created template 424 to be stored at a database; also see [0055] in view of Fig.10:1006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Downs with Foss, ESR and Doster to create a new industry-specific communication template in response to receiving a selection to the task automation prompt.
One of ordinary skill in the art would have been motivated to reduce costs, save time, and/or increase quality during creation and maintenance of template libraries (see Downs: [0017]).

As for Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer-readable storage medium embodied with software (see Foss [0036]) form to carry out the steps of claim 1, rather than the system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claim 3, Foss (modified by ESR, Doster and Downs) discloses the system of claim 1, as set forth above. In addition, Foss further discloses the automation platform revising the one or more communication templates to include one or more modifications (see [0063]-[0065]) selected from: 
adding text to the communication template (see [0058]; inserts the name of the receiving member in the salutation address; prior to transmitting or storing the message text, the server system 250 may receive modification or additions to the message text to provide additional information for the recipient); 
removing text from the communication template; 
modifying a signature block associated with the communication template; and 
adding a prerecorded message to the communication template.

As for Claims 10 and 17, the claims do not teach or further define over the limitations in claim 3. Therefore, claims 10 and 17 are rejected for the same reasons as set forth in claim 3.

Regarding claim 7, Foss (modified by ESR, Doster and Downs) discloses the system of claim 1, as set forth above. In addition, Foss further discloses wherein at least one of the one or more communication channels (see) comprises a communication channel selected from the list of: 
a voice channel; 
a video channel; 
an email channel; 
a text channel (see Fig.8:316, also see Abstract and last sentence of [0046]; server system 250 may receive modifications to the message text and may then transmit the resulting message to the appropriate member); and 
a chat channel. 

As for Claim 14, the claims do not teach or further define over the limitations in claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (hereinafter, Foss, US 20190108487 A1) in view of Non-Patent Literature to Email Signature Rescue (hereinafter, ESR, “Customize your email signature”, March 11, 2019) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1) in view of Gorny (US 20170270099 A1, hereinafter, Gorny_2017).

Regarding claim 4, Foss (modified by ESR, Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by ESR, Doster and Downs) does not explicitly disclose the automation platform: detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifying the one or more subsequent communications based on the one or more assigned sentiment scores.
However, Gorny_2017 discloses the automation platform: 
detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication (see [0054]-[0056] in view of Fig.4:402-404; recording and storing the communication activity (as communication data 206) may be done each time one or more customers 120 communicates with a representative of one or more service centers 140, each time the representative of one or more service centers 140 communicates with one or more customers 120 and/or based on the entire communication activity between one or more customers 120 and a representative of one or more service centers 140); 
assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content (see [0057]-[0059] in view of Fig.4:406; analyze communication data 206 to determine a sentiment score of users associated with customers 120 and/or representatives associated with service centers 140 and provides the sentiment score to service centers 140…a sentiment of the language used in the communication activity between one or more customers 120 and a representative of one or more service centers 140, is scored based on a continuous sequence of n items for a given sequence of the communication activity… Continuing with this example, the adjacent words “getting choppy audio” are determined to be negative and a negative score is associated with the sequence of words); and 
modifying the one or more subsequent communications based on the one or more assigned sentiment scores (see [0063]; given enough ratings, a predictive model of future communications will be custom built for that specific customer; also see [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2017 with Foss, ESR, Doster and Downs so that the automation platform: detects one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigns to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifies the one or more subsequent communications based on the one or more assigned sentiment scores.
One of ordinary skill in the art would have been motivated to increase customer satisfaction levels and build better customer relationships while addressing the customer's emotional needs (Gorny_2017: [0013]).

As for Claim 18, the claims do not teach or further define over the limitations in claim 4. Therefore, claim 18 is rejected for the same reasons as set forth in claim 4.

Regarding Claim 11, Foss (modified by ESR, Doster and Downs) teaches the computer-implemented method of claim 8, as set forth above. Foss (modified by ESR, Doster and Downs) does not explicitly disclose detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifying the one or more subsequent communications based on the one or more assigned sentiment scores, wherein the one or more assigned sentiment scores comprise one or more sentiment scores selected from the list of: a numerical sentiment score; a word sentiment score; a color-based sentiment score; a shape-based sentiment score; an image-based sentiment score; and an emoji-based sentiment score.
However, Gorny_2017 discloses detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication (see [0054]-[0056] in view of Fig.4:402-404; recording and storing the communication activity (as communication data 206) may be done each time one or more customers 120 communicates with a representative of one or more service centers 140, each time the representative of one or more service centers 140 communicates with one or more customers 120 and/or based on the entire communication activity between one or more customers 120 and a representative of one or more service centers 140); 
assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content (see [0057]-[0059] in view of Fig.4:406; analyze communication data 206 to determine a sentiment score of users associated with customers 120 and/or representatives associated with service centers 140 and provides the sentiment score to service centers 140…a sentiment of the language used in the communication activity between one or more customers 120 and a representative of one or more service centers 140, is scored based on a continuous sequence of n items for a given sequence of the communication activity… Continuing with this example, the adjacent words “getting choppy audio” are determined to be negative and a negative score is associated with the sequence of words); and 
modifying the one or more subsequent communications based on the one or more assigned sentiment scores (see [0063]; given enough ratings, a predictive model of future communications will be custom built for that specific customer; also see [0068]), wherein the one or more assigned sentiment scores comprise one or more sentiment scores selected from the list of: 
a numerical sentiment score; a word sentiment score; a color-based sentiment score; a shape-based sentiment score; an image-based sentiment score; and an emoji-based sentiment score ([0016]; the subjective emotional analysis is a component of the sentiment which may be indicated by a numerical value, a color code and/or a series of phrases, such as, “Happy,” “Satisfied,” “Content,” “Not Satisfied,” and “Not Happy.”; also see [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny_2017 with Foss, ESR, Doster and Downs for detecting one or more response communications transmitted by the one or more end user systems in response to the transmitted communication; assigning to the one or more response communications one or more sentiment scores assessing a degree of positive or negative emotional content; and modifying the one or more subsequent communications based on the one or more assigned sentiment scores, wherein the one or more assigned sentiment scores comprise one or more sentiment scores selected from the list of: a numerical sentiment score; a word sentiment score; a color-based sentiment score; a shape-based sentiment score; an image-based sentiment score; and an emoji-based sentiment score.
One of ordinary skill in the art would have been motivated to increase customer satisfaction levels and build better customer relationships while addressing the customer's emotional needs (Gorny_2017: [0013]).

Claim(s) 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. (hereinafter, Foss, US 20190108487 A1) in view of Non-Patent Literature to Email Signature Rescue (hereinafter, ESR, “Customize your email signature”, March 11, 2019) in view of Doster et al. (hereinafter, Doster, US 20130174171 A1) in view of Downs et al. (hereinafter, Downs, US 20180364960 A1) in view of Gorny (US 20190057393 A1).

Regarding claim 5, Foss (modified by ESR, Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by ESR, Doster and Downs) does not explicitly disclose the automation platform: generating a survey comprising one or more survey communications; and transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels.
Gorny discloses the automation platform (see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks): 
generating a survey comprising one or more survey communications (see [0033]; surveys allow a marketer of one or more entities 130 to design, create and manage surveys to obtain relevant feedback from one or more end user systems 140); and 
transmitting the one or more survey communications to the one or more end user systems using the one or more communication channels (see [0033]; surveys allow a marketer of one or more entities 130 to design, create and manage surveys to obtain relevant feedback from one or more end user systems 140; also see [0018] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny with Foss, ESR, Doster and Downs so that the automation platform: generates a survey comprising one or more survey communications; and transmits the one or more survey communications to the one or more end user systems using the one or more communication channels.
One of ordinary skill in the art would have been motivated to be able to obtain relevant feedback from one or more end user systems (Gorny: [0072]).

As for Claims 12 and 19, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.

Regarding claim 6, Foss (modified by ESR, Doster and Downs) discloses the system of claim 1, as set forth above. Foss (modified by ESR, Doster and Downs) does not explicitly disclose the automation platform: generating a communication campaign comprising one or more interrelated communications; and transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
Gorny discloses the automation platform (see [0011] in view of [0002]; communications platform system leverage a rules engine to automate tasks): 
generating a communication campaign comprising one or more interrelated communications (see [0033]; Email marketing provides the marketer several tools to design, create and send out emails over communication channels 150 pertaining to marketing campaigns); and 
transmitting the one or more interrelated communications to the one or more end user systems using the one or more communication channels (see [0033]; Email marketing provides the marketer several tools to design, create and send out emails over communication channels 150 pertaining to marketing campaigns; also see [0018] and [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gorny with Foss, ESR, Doster and Downs so that the automation platform: generates a communication campaign comprising one or more interrelated communications; and transmits the one or more interrelated communications to the one or more end user systems using the one or more communication channels.
One of ordinary skill in the art would have been motivated to enable a company to capture sentiments such as a customer's likelihood of recommending products or services and the customer's overall satisfaction, which trigger marketing and service strategies of the company (Gorny: [0011]).


As for Claims 13 and 20, the claims do not teach or further define over the limitations in claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 6.


Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gejdos et al. (US 8365065 B2) teaches creating custom letter templates for reporting medical information, with editable/ fillable fields if the user wants to edit a template.
Non-Patent Literature to PCC Learn, "Configure Your Patient Portal Message Templates", as modified/published on June 3, 2019, retrieved online on 09/07/2022 from https://web.archive.org/web/20190605153255/http://learn.pcc.com:80/help/guide-to-portal-messaging-template-configuration/ (Year: 2019)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

9/9/22